Citation Nr: 0505756	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for post operative residuals 
of a vaginal hysterectomy with history of uterine prolapse 
from November 22, 2000?  

2.  What evaluation is warranted for Entitlement to an 
increased evaluation for residuals of cystocele repair with 
history of urinary stress incontinence from November 22, 
2000?  

3.  What evaluation is warranted for post operative residuals 
of an exploratory laparotomy, status post right salingo-
oophorectomy, from November 22, 2000?  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to October 
1984 and from February 1985 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The case was 
certified to the Board by the Winston-Salem, North Carolina 
RO.  

On appeal the veteran has raised the issue of entitlement to 
a separate grant of service connection for painful and tender 
post operative scars.  As this issue is not currently 
certified or developed for appellate review, it is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  Since November 22, 2000, the veteran has been receiving 
the maximum schedular rating for post operative residuals of 
a vaginal hysterectomy with history of uterine prolaspe.  

2.  Since November 22, 2000, residuals of cystocele repair 
with history of urinary stress incontinence have been 
manifested by urinary incontinence requiring frequent 
urination and the wearing of absorbent materials which must 
be changed not more than two to four times per day.

3.  Since November 22, 2000, the veteran has been assigned 
the appropriate schedular rating for post operative residuals 
of an exploratory laparotomy, status post right salpingo-
oophorectomy.  She has been awarded special monthly 
compensation at the rate provided by 38 U.S.C.A. § 1114(k) 
based on the anatomical loss of a creative organ.


CONCLUSIONS OF LAW

1.  Since November 22, 2000, the criteria for an initial 
rating in excess of 30 percent for post operative residuals 
of a vaginal hysterectomy with history of uterine prolapse 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.116, Code 7618 
(2004).

2.  Since November 22, 2000, a rating in excess of 40 percent 
for post operative residuals of cystocele repair with history 
of urinary stress incontinence have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.20, 4.116, Diagnostic Codes 7517, 7625 (2004).

3.  Since November 22, 2000, the criteria for the assignment 
of a compensable rating for status post exploratory 
laparotomy, status post right salpingo-oophorectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.116, 
Diagnostic Code 7619 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a May 2001 letter which addressed the notice 
requirements to grant service connection.  In light of that 
fact, while the claims before the Board pertain to the 
question of the initial rating warranted, VA's General 
Counsel has held in a binding precedential opinion that no 
further notice is required under the VCAA.  VAGCPRECOP 08-03; 
69 Fed.Reg. 25180 (2004).  The Board is bound by that 
opinion.  38 U.S.C.A. § 7104 (West 2002).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA records have 
been associated with the claims file.  There is no indication 
that any pertinent evidence was not received.  The claimant 
was notified of the need for a VA examination, and she was 
seen for those studies in May 2002 and October 2003.  The 
veteran was asked in May 2001 to advise VA if there were any 
other information or evidence he considered relevant to her 
claims so that VA could help her by getting that evidence.  
She was also advised what evidence VA had requested, and 
notified in the May 2001 letter, in the April 2003 statement 
of the case, and in the March 2004 supplemental statement of 
the case what evidence had been received.  She was notified 
in the May 2001 letter that she needed to submit all evidence 
in her possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history. 38 C.F.R. § 4.2 (2004).

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged' ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

II.  Residuals of status post vaginal hysterectomy
with history of uterine prolapse

The Rating Schedule provides ratings for removal of the 
uterus, including corpus, for three months after removal (100 
percent), and thereafter (30 percent).  38 C.F.R. 4.116, Code 
7618.  Based upon the evidence of record, the Board finds 
that a rating in excess of 30 percent for postoperative 
residuals of a vaginal hysterectomy with history of uterine 
prolapse is not warranted.  The record shows the veteran was 
awarded and is presently receiving the highest possible 
rating for removal of the uterus without removal of both 
ovaries.  (The record reflects removal of the right ovary).  
38 C.F.R. § 4.116, Code 7617.  There is no evidence that her 
1986 hysterectomy included removal of the ovaries.  The 
current record presents no factual basis for a higher 
schedular rating at any time since November 22, 2000.

III.  Residuals of cystocele repair
with history of urinary stress incontinence

The RO evaluated the veteran's post operative residuals of 
cystocele repair with history of urinary stress incontinence 
as 40 percent disabling under 38 C.F.R. § 4.116, Diagnostic 
Code 7625, the code for an urethrovaginal fistula, and under 
38 C.F.R. § 4.115b, Diagnostic Code 7517, the code for 
bladder injuries.  

The rating criteria for a urethrovaginal fistula contemplates 
urinary incontinence or stress incontinence.  A 100 percent 
evaluation is warranted when there are multiple 
urethrovaginal fistulae.  A 60 percent evaluation is 
warranted when factors require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  A 40 percent evaluation is 
warranted when there is leakage requiring the wearing of 
absorbent materials, which must be changed two to four times 
per day.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7517, bladder 
injuries are rated based on voiding dysfunction.  The rating 
criteria for a higher evaluation for voiding dysfunction 
mirror those criteria for a higher evaluation for a 
urethrovaginal fistula.

The veteran was accorded a VA examination in May 2002.  She 
reported that she developed urinary problems in 1984 with 
subsequent bladder surgery.  She continued to have feelings 
of urgency and urine leakage.  She voids urine six to eight 
times per day with 11/2-2 hours between voids.  She voids once 
nightly.  Physical examination resulted in a diagnosis of no 
pathology at the time of examination. 

In a May 2003 statement, the appellant reported that she wore 
absorbent pads day and night, that she voided six to eight 
times with accidents requiring the frequent change of 
materials, and that she voided in excess of five times 
nightly.  

The veteran was accorded a VA examination in October 2003.  
She reported daily voiding between six to eight times with 
two hours between voids, and voiding hourly at night.  She 
claimed having problems with the start of urination and a 
weak flow.  She also reported urinary incontinence, and 
changing a pad as often as three to four times per day.  She 
did not require an appliance.  Physical examination resulted 
in diagnosis of status post cystocele repair with residual 
polyuria, nocturia and incontinence. 

The Board agrees with the RO that the veteran's 
symptomatology approximates a 40 percent disability rating 
based on the need to wear absorbent materials and to change 
them three to four times during the daytime hours.  38 C.F.R. 
§ 4.116, Diagnostic Codes 7517, 7625.  At no time since 
November 22, 2000, however, has the veteran clinically shown 
a need for an appliance, or a need to change pads more than 
four times each day.  Accordingly, the Board concludes that a 
disability rating in excess of 40 percent for residuals of 
cystocele repair with history of urinary stress incontinence 
is not warranted for any period since November 22, 2000.

In the Board's opinion, the veteran's disability is simply 
not impaired to a degree to warrant higher schedular ratings 
under the rating schedule, and the preponderance of the 
evidence is against rating in excess of 40 for the residuals 
of cystocele repair with history of urinary stress 
incontinence.  There is no evidence that the disability has 
been more severe any time during the period of this initial 
evaluation.  Accordingly, a staged rating under Fenderson is 
not indicated for this disorder.



IV.  Residuals of status post exploratory laparotomy,
status post right salingo-oophorectomy

The veteran was accorded a VA examination in May 2002.  She 
reported a history of right ovarian cysts together with a 
tumor of the right ovary.  The right ovary and tumor were 
removed in 1984.  She denied any residual pain at the area of 
the right ovary since surgery.  The diagnosis was no 
pathology.  

The veteran was accorded a VA examination in October 2003.  
She reported that she suffered from residuals of right 
salpingo-oopherectomy since 1985.  She was menopausal.  She 
denied heavy bleeding, irregular bleeding, and pelvic pain.  
She continued to take Premarin as a lifelong therapy.  There 
was no functional impairment resulting from the procedure.  

The veteran's service connected residuals of right salpingo-
oophorectomy is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.116, Diagnostic Code 7619.  Under 
applicable criteria, for removal of an ovary, a 100 percent 
rating is assigned for three months after the removal.  
Thereafter, a 30 percent evaluation is assigned for complete 
removal of both ovaries and a noncompensable rating is 
assigned for removal of one with or without partial removal 
of the other.  Therefore, the veteran is receiving the 
appropriate schedular evaluation available under this rating 
code.  It is additionally noted that the veteran is receiving 
special monthly compensation for the anatomical loss of a 
creative organ.  A claimant may not be compensated twice for 
the same symptomatology as that would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14 (2004).

As the record does not present a basis for assignment of a 
compensable schedular rating at any point since the effective 
date of the grant of service connection, a staged rating, 
pursuant to Fenderson, is not warranted.  While the Board has 
considered the doctrine of benefit of doubt, the record does 
not provide an approximate balance of positive and negative 
evidence on the merits.  38 U.S.C.A. § 5107.  The RO has 
applied the rating schedule accurately, and there is no basis 
for assignment of a compensable evaluation for status post 
exploratory laparotomy, status post right salpingo-
oophorectomy.


ORDER

A rating in excess of 30 percent for post operative residuals 
of a vaginal hysterectomy with history of uterine prolapse at 
any time since November 22, 2000, is denied.  

A rating in excess of 40 percent for post operative residuals 
of cystocele repair with history urinary stress incontinence 
at any time since November 22, 2000 is denied.  

A compensable rating for status post exploratory laparotomy, 
status post right salingo-oophorecetomy at any time since 
November 22, 2000 is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


